Citation Nr: 0607723	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased evaluation for left midshaft 
tibial fracture with distal tibia and fibula demineralization 
and left foot 45-degree malrotation, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1945 to May 1964.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable evaluation for his service-connected left leg 
disability.  Thereafter, a September 2001 rating action 
increased the rating for this disability to 10 percent, 
effective from July 2001, and a June 2003 rating action 
increased the rating to 30 percent, effective from July 2000.  
The veteran has continued his appeal.

The Board further notes that the action requested in its 
January 2005 remand has been accomplished to the extent 
possible, and that this matter is now ready for further 
appellate review.  

While the Board also notes that an August 2005 rating 
decision has now granted a separate rating for degenerative 
joint disease (DJD) of the left knee, effective from July 
2000, there is no indication that the veteran filed a notice 
of disagreement with this decision.  The Board therefore 
finds that the rating for the left knee is not a matter for 
current appellate consideration.

Since the veteran has expressed disagreement with the rating 
assigned from the date of the original claim that was the 
basis for the establishment of service connection for the 
veteran's left leg disability, the Board recognizes that it 
is required to consider entitlement to an increased rating 
from the original effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board's review of the record reflects a claim by 
the veteran that he has experienced a reduction in muscle 
strength as a result of his service-connected left leg 
disability, and the July 2002 Department of Veterans Affairs 
(VA) bones examiner provided a diagnosis of healed tibial 
fracture with internal fixation with reduced muscle strength 
in the left leg and tibia.  Consequently, the Board finds 
that the record raises the issue of muscle disability as 
secondary to the veteran's service-connected left leg 
disability, and this issue is therefore referred to the 
regional office (RO) for appropriate adjudication. 


FINDING OF FACT

The veteran's left midshaft tibial fracture with distal tibia 
and fibula demineralization and left foot 45-degree 
malrotation is manifested by symptoms in an unexceptional 
disability picture that do not more nearly approximate 
nonunion of the tibia and fibula with loose motion and the 
required use of a brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left 
midshaft tibial fracture with distal tibia and fibula 
demineralization and left foot 45-degree malrotation have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this case has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the need to provide evidence 
of worsening symptoms with respect to his left leg disability 
in order to warrant entitlement to an increased rating.  

The Board would initially note that early correspondence from 
the RO in response to the veteran's original claim brings 
into issue the possible application of VAOPGCPREC 8-2003 
(December 22, 2003), which obviates the need for notice under 
38 U.S.C.A. § 5103(a) as to increased rating and earlier 
effective date claims raised in the notice of disagreement.  
However, the Board further notes that the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, No. 01-1917 (March 
3, 2006) raises the issue of the sufficiency of notice as to 
"downstream issues," and in any event, the record reflects 
that the veteran has been otherwise advised of the need to 
provide evidence that his left leg disability has become 
manifested by symptoms that warrant an increased rating under 
the applicable rating criteria.  

First, prior to the September 2002 rating action that granted 
a 10 percent, but not greater, rating for this disorder, 
effective from July 2001, the veteran was advised in an 
October 2001 letter of the evidence necessary to substantiate 
his claim, and the respective obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Thereafter, the September 2002 rating decision assigned a 10 
percent rating for the veteran's left leg disability pursuant 
to applicable rating criteria that permitted a 10 percent 
rating for malunion of the tibia and fibula with slight knee 
or ankle disability.

The June 2003 rating decision and statement of the case then 
increased the rating for this disability to 30 percent, 
effective from July 2000, on the basis that there was 
evidence of malunion of the tibia and fibula with marked 
ankle disability.  There was, however, no finding of 
nonunion, loose motion, and the need for a brace necessary 
for the next higher and maximum rating of 40 percent under 
the applicable criteria.  

Thereafter, pursuant to a Board remand in January 2005, the 
veteran was furnished additional VA examination in July 2005, 
following which an August 2005 rating decision assigned a 
separate 10 percent rating for DJD of the left knee.  
However, the September 2005 supplemental statement of the 
case continued the 30 percent rating for the veteran's left 
midshaft tibial fracture with distal tibia and fibula 
demineralization and left foot 45-degree malrotation, finding 
that the left leg disability was still not manifested by 
findings of nonunion, loose motion, and the requirement of a 
brace, and that the left ankle symptoms also did not warrant 
a rating in excess of 30 percent under the codes applicable 
to ankle disabilities.

Although the October 2001 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the veteran's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has asserted that 
recent VA examination was inadequate for rating purposes or 
indicated any intention to provide additional evidence in 
support of the claim.  

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

A review of the history of this disability shows that the 
veteran was originally granted service connection for left 
midshaft tibial fracture with distal tibia and fibula 
demineralization and left foot 45-degree malrotation in June 
2001, and that a noncompensable rating was assigned from July 
2000 based in part on April 2001 VA examination results.  VA 
examination in April 2001 revealed that the veteran's 1962 
in-service fracture of the left tibia reportedly required a 
prolonged hospital stay of approximately nine months.  The 
veteran complained that his left foot was rotated externally 
45 degrees.  Physical examination revealed a well-healed, 
nonsymptomatic, nonadherent 4 inch scar over the medial left 
knee and tibia articulation.  There was full active and 
passive motion of the knees and no knee laxity.  The veteran 
could toe, heel, and tandem walk without difficulty.  The 
diagnosis was status post fracture with open 
reduction/internal fixation, left tibia, symptomatic.

VA outpatient records in July 2001 reflect that the veteran 
complained of rotation of the tibia and a limp.  He also 
complained of chronic pain from the left knee down.  
Examination revealed about 15 degrees of external tibial 
torsion.  The assessment included left tibial intramedullary 
rod with chronic pain-mild with fair control but without 
desire for surgical removal of rod and risks attendant to it.

VA bones examination in July 2002 revealed the veteran's 
complaint that the muscles in his left leg had never been a 
strong as on the right since his in-service surgery.  He 
stated that his left foot had never come back into a straight 
position.  Examination revealed that the veteran walked with 
a slight limp.  It was noted that he could do a deep knee 
bend, but with great difficulty.  In normal standing 
position, his left foot was angulated to the left laterally 
at about 45 degrees.  Deep tendon reflexes of the knees were 
symmetrical and 4+ and the ankles were 1+.  Calf strength on 
extension and flexion on the right was 5/5, and on the left, 
3/5.  No pelvic tilt was noted and X-rays were interpreted to 
reveal a well-healed tibial fracture with internal fixation.  
The final diagnosis was healed tibia fracture with internal 
fixation with reduced muscle strength in the left leg and 
tibia.  

A VA outpatient record from January 2003 reflects that the 
veteran complained of left lower leg pain.

At the veteran's hearing before the Board in May 2004, the 
veteran's representative stated that the veteran had elected 
not to wear a brace for his left leg because "the longer he 
can stay out of a brace the better off he feels" (transcript 
(T.) at p. 5).  When walking downstairs or with prolonged 
walking, the veteran would experience a loose sensation with 
respect to the pins in his leg (T. at pp. 5-6).  Whether or 
not the veteran wore a brace, the representative contended 
that an additional 10 percent could be assigned for the 
veteran's pain (T. at p. 8).  The veteran also noted that he 
was experiencing demineralization of the bone (T. at p. 11).

Military medical clinic records from February 2005 reveal 
that the veteran slipped on some ice and fell forward, 
hitting the ground with his knees.  The clinical impression 
was bilateral patella fractures.

VA examination in July 2005 revealed that the reported 
significant injury to his knees the previous fall, resulting 
in hospitalization and surgical repair of both patellae.  
Physical examination revealed that both knee joints appeared 
to be stable and X-rays were interpreted to reveal an 
intramedullary rod in the left tibia with deformity of the 
proximal tibia secondary to a healed fracture with narrowing 
of the joint space of the bilateral knees, specifically the 
medial compartments.  The range of motion of the ankles was 
full and pain free with 45 degrees of plantar flexion and 20 
degrees of dorsiflexion.  Both ankles were stable and 
repetitive motion did not produce pain.  The diagnosis was 
status post left tibia with open reduction internal fixation 
with intramedullary rod retained and residual DJD of the knee 
with decreased and painful motion of the left knee, and 
bilateral healing patellar fractures unrelated to old 
fracture of the left tibia.


II.  Rating Criteria and Analysis

The veteran's left leg disability represents residuals of a 
fall in service in 1962 that required open reduction of the 
left midshaft tibial fracture, and is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, for impairment of the tibia and fibula.  The veteran 
has also recently been service connected for DJD of the left 
knee as secondary to his service-connected left midshaft 
tibial fracture with distal tibia and fibula demineralization 
and left foot 45-degree malrotation, and a 10 percent rating 
has been assigned, effective from July 2000, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  As muscle or nerve 
damage has not been adjudicated as secondary to his service-
connected left leg disability, the Board finds that the 
rating criteria for muscle and/or nerve damage may not 
currently be considered for the purpose of assigning higher 
or separate ratings.  In addition, the Board finds that the 
separate rating now assigned for DJD of the left knee 
contemplates all limitation of motion and instability 
relating to the left knee joint, including pain relating to 
that motion, and these manifestations are also not for 
current appellate consideration.  

Thus, the Board agrees with the RO's application of 
Diagnostic Code 5262 as the most appropriate code to consider 
in rating the veteran's service-connected left leg 
disability.  

Parenthetically, the Board would note that pain alone would 
not provide a basis for an increased or separate rating as 
there is currently no compensable limitation of motion of the 
left ankle that has been linked to the veteran's service-
connected disability.  Moreover, as was alluded to above, any 
pain on limitation of the left knee joint is contemplated 
within the veteran's newly assigned 10 percent rating for DJD 
of the left knee, which is not an issue that has been 
developed for current appellate review.

The Board also does not find that Diagnostic Code 5262 
provides a basis for an increased rating.  In order to obtain 
the higher and maximum rating available under Diagnostic Code 
5262 of 40 percent, there must be findings of the nonunion of 
the tibia and fibular, with loose motion, requiring the use 
of a brace, and the Board finds that these criteria are not 
shown.  More specifically, while the healing process has left 
the veteran with malunion of the tibia and fibula that has 
resulted in distal tibia and fibula demineralization and left 
foot 45-degree malrotation, there is no evidence of the 
nonunion of the tibia and fibula.  In addition, while the 
veteran describes an apparent sensation of looseness in the 
pins of his intramedullary rod when stepping downstairs or 
with prolonged walking, the Board finds that the criteria 
call for actual loose motion, not just the sensation of some 
looseness within the leg itself.  Finally, while the veteran 
apparently feels better by not using a brace, the fact 
remains that he is currently not required to use one.  

While the Board has also considered entitlement to a separate 
rating for left ankle disability, the Board finds that this 
would not help the veteran's claim.  First, as was noted 
previously, the medical evidence does not show any 
compensable limitation of motion of the left ankle and there 
is no evidence of any internal derangement of the left ankle 
joint itself.  Moreover, as a result of the recent assignment 
of a separate rating for DJD of the left knee, ankle 
disability forms the primary basis for maintenance of the 
current 30 percent rating under Diagnostic Code 5262.  Thus, 
to rate that same symptom under other diagnostic criteria 
would constitute prohibited pyramiding under 38 C.F.R. § 4.14 
(2005).

Finally, the Board also finds that the veteran's service-
connected left leg disability has not been manifested by 
symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321 (2005).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 30 percent for left midshaft tibial 
fracture with distal tibia and fibula demineralization and 
left foot 45-degree malrotation.










ORDER

Entitlement to a rating in excess of 30 percent for left 
midshaft tibial fracture with distal tibia and fibula 
demineralization and left foot 45-degree malrotation is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


